Citation Nr: 0918855	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-34 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the Veteran submitted a timely substantive appeal 
from a September 2003 rating decision which granted an 
increased rating of 20 percent for service-connected 
spondylosis, and an increased rating of 10 percent for 
irritable bowel syndrome with dyspepsia.  




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







INTRODUCTION

The Veteran served on active duty from January 1992 to August 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  During the pendency of the current appeal, 
the Veteran's claims folder was transferred to the RO in 
Montgomery.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran submitted a claim for increased ratings for his 
service-connected spondylosis and irritable bowel syndrome 
(IBS) with dyspepsia in June 2003.  The Veteran's address at 
that time was in San Antonio, Texas.

The RO increased the disability rating for the Veteran's 
spondylosis to 20 percent and the IBS with dyspepsia to 10 
percent by way of a rating decision dated in September 2003.  
Notice of the rating action was provided to the Veteran on 
September 11, 2003.  The notice was sent to the San Antonio 
address.  His notice of disagreement was received at the RO 
on June 15, 2004.  The Veteran provided a detailed basis for 
his disagreement with the rating decision.  There was no 
mention from the Veteran that he was moving.

The RO wrote to the Veteran to inform him of his option to 
elect a Decision Review Officer (DRO) review of his claim in 
September 2004.  The letter was sent to the Veteran's San 
Antonio address.  There is no indication in the claims folder 
that the letter was returned as undeliverable.  

The RO issued a statement of the case (SOC) to the Veteran on 
August 8, 2005.  The SOC was sent to the San Antonio address.  
As with the letter from September 2004, the SOC was not 
returned as undeliverable.  The Veteran had 60 days to 
perfect his appeal as the one-year period to appeal had 
expired in September 2004.  See 38 C.F.R. § 20.302(b) (2008).

The Veteran's substantive appeal, as a VA Form 9, was 
received at the RO in Houston on October 21, 2005.  The form 
was dated October 6, 2005.  The Veteran listed his San 
Antonio address in Block #6 of the form.  He also listed a 
telephone number in Block 5.A. as his home telephone number.  
The 210 area code is for San Antonio.  This number was 
different from previous telephone numbers provided by the 
Veteran.  Again, the Veteran did not indicate that he had 
moved from San Antonio by way of any information on the form 
itself.  The envelope used to mail the Form 9 was included in 
the claims folder.  The envelope had a Birmingham, Alabama, 
postmark for October 17, 2005.

The RO wrote to the Veteran in December 2005.  He was 
informed that the Form 9 was not a timely appeal of the 
rating decision of September 2003.  He was also informed that 
the submission would be considered as a claim for increased 
ratings.

The Veteran's NOD with the timeliness of the appeal issue was 
received in March 2006.  He explained that he received the 
SOC a week prior to the expiration of the 60-day period.  He 
said that he completed his appeal as soon as he received the 
SOC in early October 2005 and sent it to the RO in Houston.  
The Veteran listed his address in Lincoln, Alabama.  This was 
the first item of correspondence from him of record that 
shows a different address than the one from San Antonio.  
Finally, the Veteran listed his home telephone number with an 
area code of 205 for Lincoln, Alabama.  He also listed a cell 
telephone number with a 210 area code.  He did not list the 
same telephone number as he had on his Form 9 of October 
2005.

The Veteran perfected his substantive appeal regarding the 
current issue in October 2007.  He explained why he kept 
using his San Antonio address on the forms he submitted and 
the envelope used to mail his Form 9 in October 2005.  He 
said he had tried to change representatives upon his move to 
Alabama but was told he could not as his case originated in 
another "district."  He said he just used his old address 
as he was mailing his submissions to the RO in Houston.  He 
said he changed his address once he arrived in Alabama in 
September 2004.  The Veteran further stated that he had 
received other correspondence from VA at his Alabama address.  

The Veteran has alleged that he submitted a change of address 
with VA that was received such that he received VA 
correspondence at his new address.  The Veteran has not 
provided any evidence of this by way of copies of letters 
that were dated prior to the end of the appeal period in 
October 2005.  Nor has he provided any evidence, other than 
his lay statement, of a notification to VA of a change in 
address.  

In reviewing the evidence of record, the Board notes that 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  Ashley v. Derwinski, 2 Vet. App. 
307, 308- 09 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the RO properly discharged its official 
duties by mailing notice of the SOC to the Veteran at his 
proper address.  The Veteran will have to rebut the 
presumption of regularity.  

On remand the Veteran will be given the opportunity to show 
that he advised VA of his change in address prior to the 
expiration of the appeal period in October 2005.  He will 
also be given an opportunity to provide copies of VA 
correspondence that was sent to him at his new address, prior 
to the expiration of the appeal period in October 2005.

Accordingly, the case is REMANDED for the following action:

1.  The RO must write to the Veteran 
and ask him to provide evidence of 
his notification of a change in 
address that was provided to VA 
prior to the expiration of the 
appeal period in October 2005. The 
Veteran should also be requested to 
provide copies of any VA 
correspondence sent to him at his 
Alabama address that was dated prior 
to the expiration of the appeal 
period in October 2005.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

